DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 6, 8-12, 15 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Zhao et al. (U.S. 2021/0084309), hereinafter Zhao in view of Ye et al. (U.S. 2020/0404278), hereinafter Ye.

	Regarding claims 1 and 9, Zhao discloses an apparatus of video encoding, the apparatus comprising one or more electronic circuits or processors ([0063]) arranged to: 
	receive a current block comprising one luma block and one or more chroma blocks, wherein the current block is generated by partitioning an image area using a single partition tree into one or more partitioned blocks comprising the current block, and one or more coding tools comprising a multi-hypothesis prediction mode is allowed for the current block ([0126]); 
	determine a target coding mode for the current block ([0126]); and 
	encode the current block according to the target coding mode, wherein an additional hypothesis of prediction for said one or more chroma blocks is disabled if width, height or area of said one or more chroma blocks is smaller than a threshold ([0222], [0294] and [0129]).
	Zhao does not explicitly disclose encode the current block according to the target coding mode, wherein an additional hypothesis of prediction for said one or more chroma blocks is disabled if width, height or area of said one or more chroma blocks is smaller than a threshold and the target coding mode corresponds to the multi-hypothesis prediction mode.
	However, Ye teaches determine a target coding mode for the current block (Ye [0235]); and
	encode the current block according to the target coding mode, wherein an additional hypothesis of prediction for said one or more chroma blocks is disabled if width, height or area of said one or more chroma blocks is smaller than a threshold (Ye [0120]) and the target coding mode corresponds to the multi-hypothesis prediction mode (Ye [0235]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Zhao’s apparatus with the missing limitations as taught by Ye to increase video coding efficiency (Ye [0003] and [0040]).

	Regarding claims 2 and 11, Zhao in view of Ye teaches the method of Claims 1 and 10, wherein the additional hypothesis of prediction is Intra prediction and the Intra prediction for said one or more chroma blocks is disabled if the width of said one or more chroma blocks is smaller than the threshold equal to 4 (Zhao [0294] and [0129]).

	Regarding claims 3 and 12, Zhao in view of Ye teaches the method of Claims 1 and 10, wherein the multi-hypothesis prediction mode corresponds to Combined Inter/Intra Prediction (CIIP) mode (Zhao [0129]).

	Regarding claims 6 and 15, Zhao in view of Ye teaches the method of Claims 1 and 10, wherein the current block is in chroma format 4:4:4, 4:2:2 or 4:2:0 (Zhao [0084]).

	Regarding claims 8 and 17, Zhao in view of Ye teaches the method of Claims 1 and 10, wherein the image area corresponds to a Coding Tree Unit (CTU) (Zhao [0088]).

	Regarding claims 10 and 18, Zhao in view of Ye teaches an apparatus of video decoding, the apparatus comprising one or more electronic circuits or processors arranged to: receive compressed data comprising a current block, wherein the current block comprises one luma block and one or more chroma blocks, the current block is generated by partitioning an image area using a single partition tree into one or more partitioned blocks comprising the current block, and one or more coding tools comprising a multi-hypothesis prediction mode is allowed for the current block; determine a target coding mode for the current block, wherein an additional hypothesis of prediction for said one or more chroma blocks is disabled if a width, a height or an area of said one or more chroma blocks is smaller than a threshold; and decode the current block according to the target coding mode, wherein an additional hypothesis of prediction for said one or more chroma blocks is disabled if the target coding mode corresponds to the multi-hypothesis prediction mode and width, height or area of said one or more chroma blocks is smaller than a threshold (claims 10 and 18 recite analogous limitations to claims 1 and 9 above, and are therefore rejected under the same premise. Furthermore, claims 10 and 18 disclose an inverse of encoding and Zhao discloses both encoding and decoding methods (Zhao [0063])).

Claims 4-5, 7, 13-14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Zhao in view of Ye as applied to claims 1 and 10 above, and further in view of Reuze et al. (U.S. 2021/0067776), hereinafter Reuze.

	Regarding claims 4 and 13, Zhao in view of Ye teaches the method of Claims 1 and 10.
	Zhao does not explicitly disclose wherein the multi-hypothesis prediction mode corresponds to Triangular Prediction mode (TPM).
	However, Reuze teaches, wherein the multi-hypothesis prediction mode corresponds to Triangular Prediction mode (TPM) (Reuze [0180]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus taught by Zhao in view of Ye with the missing limitations as taught by Reuze to transmit, receive, encode, decode and/or store digital information more efficiently (Reuze [0003]).

	Regarding claims 5 and 14, Zhao in view of Ye and Reuze teaches the method of Claims 1 and 10, wherein the multi-hypothesis prediction mode corresponds to Geometric Merge mode (GEO) (Reuze [0180]).
	The same motivation and analysis for claim 4 applies to claims 5 and 14.

	Regarding claims 7 and 16, Zhao in view of Ye and Reuze teaches the method of Claims 1 and 10, wherein the threshold is signalled at a Transform Unit (TU) or Transform Block (TB), Coding Unit (CU) or Coding Block (CB), Coding Tree Unit (CTU) or Coding Tree Block (CTB), slice, tile, tile group, Sequence Parameter Set (SPS), Picture Parameter Set (PPS), or picture level of a video bitstream (Zhao [0089], [0127] or Reuze [0080]).
	The same motivation and analysis for claim 4 applies to claims 7 and 16.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Chao et al. (U.S. 2021/0051336) discloses disallowing by constraining the partitioning of chroma intra CBs ([0040]).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW KWAN whose telephone number is (571)270-7073. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris Kelley can be reached on (571)272-7331. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW K KWAN/Primary Examiner, Art Unit 2482